Title: To Thomas Jefferson from Henri Gazzera, 25 October 1808
From: Gazzera, Henri
To: Jefferson, Thomas


                  
                     Monseigneur. 
                     Paris, rue St.-Benoît, No. 18. Le 25. 8bre 1808.—
                  
                  Je saisis avec empressement la circonstance du depart pour Philadelphie de Monsg. Moussier Naturaliste du Musée Imperial, et membre de notre Societé Academique ainsi que de l’àthénée des arts pour vous prier, Mon Seigneur, de vouloir agréer l’hommage de quelques uns de mes derniers ouvrages dont le but et quelques observations ne paroissent pas tout à fait étrangeres aux intéréts de la grande nation dont vous étez un des plus dignes protecteurs.
                  Deux familles Avignonaises se Sont chargées en 1804. de vous présenter de ma part quelques autres de mes livres; mais les malheurs de leur traversée m’ont toujours fait doutes si mes voeux à cet égard ont été remplis.
                  Je m’occupe depuis quelques années à receuillir des notes pour un plus grand ouvrage sur les resultats politiques et moreaux du Christianisme. Mais avant que de le produire il m’est presqu’ indispensable de parcourrir quelques anciennes contrées Européennes, un partie de l’Amerique et speciellement les heuseuses provinces que vous gouvernez avec tant de Sagesse. Les circonstances Seules ont retardée l’éxécution de ce double projet.
                  Monsg. Moussier part enrichi d’une collection immense de tout ce que les arts ont produit de plus pérféct en toute genre En Europe, en Asie, en Affrique dans l’èspace de quatre mille ans. Il se propose d’étaler aux yeux des Amateurs et des Savans du nouveau Monde les monumens plus célébres des beaux Siécles de Sesostris en Egypte, de Pericles à Athenes, d’Auguste à Rome, et successivement en d’autres pays, avec les Sites les plus pittorisques du vieux continent. Il n’a rien negligé sur les nouvelles decouvertes mecaniques et physiques, et son cabinet et non moins curieux qu’instructif passerait en Europe pour un cabinet complet. Il éspére de trouver dans vos états cette protection pour les beaux arts que les plus Sages des Legislateurs ont toujours en coutums d’accorder avec plus celebres artistes.
                  Je vous prie, Mon Seigeur, de vouloir agréer l’hommage de la consideration La plus distinguée avec La quelle j’ai l’honneur d’être 
                  Monseigneur Tres humble et tres Obt. Servr.
                  
                     H Gazzera 
                     
                  
                  
                     Les ouvrages dont Mr. Moussier a bien voulu se charger sont Importance d’une morale publique et privée ou necessité d’une religion dans toute sorte de Gouvernement et de climat edit. Italienne-francaise 5. Volumes in 12. Guaché
                     Veilles de St. Augustin à l’imitation de yong—1. Vol. in 12. Guaché
                     Nuite de S. Me. Magdelaine, même imitation,—1. Vol. in 12. Guaché.
                     Total. 7. Volumes in 12. Guachés.
                  
               